 In the Matter of DX RADIO PRODUCTS COMPANY, AND CHICAGO AVI-ATION SCREW MANUFACTURERS, INC.'andINTERNATIONALBROTHER-HOOD OF ELECTRICAL WORKERS, A. F. OF L., LOCAL 1031In the Matter of DX RADIO PRODUCTS COMPANY, AND CHICAGO AVI-ATION SCREW MANUFACTURERS, INC.andUNITED ELECTRICAL, RADIOAND MACHINE WORKERS OF AMERICA, DISTRICT NO. 11, C. I. O.Cases Nos. 13-R-,3577 and 13-R-3582, respectively.-DecidedJuly 1,1946flab an ct Kurland,byMr. Samuel S. Kurland,of Chicago, Ill., forthe Company.Mr. Kay J. Zacharski,of Chicago, Ill., for the IBEW.Miss Florence L. Atkinson,of Chicago, Ill., for the UE.Mr. Martin E. Rendelinan,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon separate petitions duly filed by International Brotherhoodof Electrical Workers, Local 1031, A. F. of L., herein called the IBEW,and United Electrical, Radio and Machine Workers of America,District No. 11, CIO, herein called the UE, each alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of DX Radio Products Company, and Chicago AviationScrew Manufacturers, Inc., both of Chicago, Illinois, herein called theCompanies, the National Labor Relations Board provided for anappropriate consolidated hearing upon due notice before Herman J.DeKoven, Trial Examiner.The hearing was held at Chicago, Illinois,on May 14, 1946.The Companies, the IBEW, and the UE appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:'Name as amended at the hearing.69 N Lit B, No. 25.239 240DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESDX Radio Products Company is an Illinois corporation having itsprincipal office and three plants in Chicago,Illinois, where it is engagedinmanufacturing and assembling radio coils,transmitting crystalsand electronic equipment.In its operations from March 1, 1946, tothe date of the hearing,raw materials valued in excess of $100,000were used,of which more than 30 percent was shipped to its plantsfrom points outside the State of Illinois.During the same periodfinished products valued in excess of $150,000 were sold,of which morethan 30 percent was shipped to points outside the State of Illinois.Chicago Aviation Screw Manufacturers,Inc., is an Illinois Corpo-ration having its principal office and place of business in Chicago,Illinois, where it is engaged in manufacturing automatic screw machineparts.In its operations from March1, 1946, to thedate of the hear-ing, raw materials valued in excessof $28,000were used,of whichmore than 25 percent wasshipped toits plant from points outside theState of Illinois.During the same period finished products valuedin excess of $46,000 were sold, of which more than 25 percent wasshipped to points outside the State of Illinois.The Companies have common stockholders,officers and directors, asingle paymaster,and one accounting department.Frequently onecompany manufactures productsused by the other.The Companies admit that they are engaged in commerce withinthe meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Electrical Workers, Local 1031, is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.United Electrical, Radio and Machine Workers of America, DistrictNo. 11, is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Companies have refused to grant recognition to the IBEW orthe UE as the exclusive bargaining representative of their employeesuntil either union has been certified by the Board in an appropriateunit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Companies, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act. DX RADIO PRODUCTS COMPANYIV. THE APPROPRIATE UNIT241The parties agree that all production and maintenance employees atall the plants of the Companies, including a supervisor named WilburMcFarland, watchmen,2 and laboratory employees, but excluding thechief engineer, the superintendents, foremen, the chief machinist, andall other supervisory employees, constitute an appropriate unit.TheCompanies and the IBEW seek to include in the unitsix foreladies 3and two supervisors '4 but the UE objects on the ground that they aresupervisory employees.There is substantial uncontroverted evidence to the effect that thesix foreladies have no authority to hire, discharge, discipline, promoteor transfer other employees, or effectively recommend such action.Their doubtful status arises from the fact that they are nominallyin charge of their respective departments, act as intermediaries be-tween the other employees in their respective groups and the fore-man or factory superintendent, and spend a part of their time in theinstruction of newly hired help.Approximately 40 percent of theirtime is spent in the performance of the same duties as the other em-ployees and 60 percent in the training of new employees.The twosupervisors, who work on the assembly line, spend 80 percent of theirtime in production and 20 percent in instruction, their status beingsubstantially the same as the six foreladies.It is clear that the foreladies and supervisors are not vested withsufficientindfciaof supervisory authority to warrant the conclusionthat they fall within our usual definition of supervisory employees.We shall, therefore, include them in the unit hereinafter found ap-propriate.We find that all production and maintenance employees at all theplants of the two Companies, including watchmen, laboratory em-ployees, foreladies and supervisors, but excluding the chief engineer,the superintendents, foremen, the chief machinist, and all other super-visory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employees2The watchmen are not armed,uniformed,militarized nor deputized3 Grace Hulderson,SallyKolton,CeciliaKlein,Stephanie Kapustka,June Ciehy, andLottie Duda.4Stanley Patla and Walter Laskowski.,701592-47--vol 69-17 242DECISIONSOF NATIONALLABOR RELATIONS BOARDin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with DX Radio Prod-ucts Company, and Chicago Aviation Screw Manufacturers, Inc., bothof Chicago, Illinois, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and It, of said Rules and Regulations, among employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by InternationalBrotherhood of Electrical Workers, Local 1031, A. F. of L., or byUnited Electrical, Radio and Machine Workers of America, DistrictNo. 11, C. I. 0., for the purposes of collective bargaining, or by neither.